EXHIBIT 21.1 AK STEEL HOLDING CORPORATION SUBSIDIARIES Name State/Country of Incorporation Advanced Materials Processing Inc. Delaware AFSG Holdings, Inc. Delaware AH Management, Inc. Delaware AH (UK) Inc. Delaware AK Asset Management Company Delaware AK Coatings Inc. Ohio AK Electric Supply LLC Delaware AK Electro-Galvanizing LLC Delaware AKS HydroForm, Inc. Ohio AKS Investments, Inc. Ohio AK Steel BV Holland AK Steel Corporation Delaware AK Steel GmbH Germany AK Steel Limited United Kingdom AK Steel NV Belgium AK Steel S.A.R.L. France AK Steel Srl Italy AK Steel International Limited United Kingdom AK Steel Merchandising S.A. Spain AK Steel Properties, Inc. Delaware AK Steel Receivables Ltd. Ohio AK Tube LLC Delaware Armco Advanced Materials, Inc. Delaware Armco Financial Services Corporation Delaware Armco Financial Services International, Inc. Ohio Armco Financial Services International, Ltd. Delaware Armco Insurance Group, Inc. Delaware Armco Investment Management, Inc. Delaware Armco Pacific Financial Services Limited Vanuatu Armco Pacific Limited Singapore Armco Resource Party Limited Australia Armco Steel Corporation Ohio Combined Metals Holding, Inc. Nevada Name State/Country of Incorporation Combined Metals of Chicago, LLC Illinois Compass Insurance Company New York Everest International, Inc. Ohio First Stainless, Inc. Delaware First Taconite Company Delaware FSA Services Corp. Delaware Materials Insurance Company Cayman Islands Northwestern National Insurance Company of Milwaukee, Wisconsin Wisconsin Northern Land Company Minnesota Rockport, Inc. Ohio Rockport Roll Shop LLC Delaware Strata Energy, Inc. Ohio Vicksmetal/Armco Associates Delaware Virginia Horn Taconite Company Minnesota
